 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDOkidata Corporation and United Electrical,Radio &Machine Workers of America Local 1421. Cases31-CA-4619 and 31-RC-2806DECISIONSTATEMENT OF THE CASESeptember 8, 1975DECISION, ORDER AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOOn May 23, 1975, Administrative Law Judge Mar-tin S. Bennett issued the attached Decision in thisproceeding. Thereafter, counsel for General Counselfiled exceptions and a supporting brief, and Respon-dent filed a response in opposition to GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.As Petitioner has not received a majority of thevalid votes cast in the election conducted in Case31-RC-2806, we shall certify the results of the elec-tion.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in itsentirety.CERTIFICATION OF RESULTS OF ELECTIONIt ishereby certified that a majority of the validballots has notbeencast for United Electrical, Radio& Machine Workers of America Local 1421, and thatsaidlabororganizationis not the exclusiverepresen-tative of all the employees, in the unit herein in-volved, within themeaning ofSection 9(a) of the Na-tional Labor Relations Act, as amended.'The counsel for General Counsel has excepted to certain credibilityfindings made by the Administrative Law Judge.It is the Board's estab-lished policy not to overrule an Administrative Law Judge's resolutions withrespect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect.StandardDry WallProducts,Inc., 91 NLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951). Wehave carefully examined the record and find no basis for reversing his find-ings.MARTIN S.BENNETT,Administrative Law Judge: Thisconsolidated matter was heard at Santa Barbara, Califor-nia, onFebruary 18, 1975. The unfair laborpractice com-plaint, issued November 22 and based on charges filed July29 and November 7, 1974, by United Electrical, Radio &MachineWorkers of America Local 1421, herein theUnion, alleges that Respondent, Okidata Corporation, hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act. Briefs have been dulysubmittedby the parties.Consolidated with the foregoing were objections to anelection conducted in a unit of production and mainte-nance employees of Respondent at Goleta, California, onJuly 25, 1974, pursuant to a petition filed June 3 by theUnion in Case 31-RC-2806; the Union lost this electionby a vote of eight to nine. The conduct attacked in therepresentation case is a captive meeting and interrogationof employees.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSOkidata Corporation, a New Jersey corporation with itsprincipal place of business at Moorestown, New Jersey,operates a plant at Goleta, California, where it manufac-tures electronic components.Respondent annually sellsand ships products valued in excess of$50,000 from thisplant directly to customers located outside the State of Cal-ifornia. I find that its operations affect commerce withinthe meaning of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of Ameri-ca Local 1421 is a labor organization within the meaning ofSection 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; The IssuesThe unfair labor practice complaint, as amended at thehearing,alleges that Respondent transferred Michael Gal-loway from the position of chassis assembler to shippingclerk because of his union activities; it granted employeeDiannha Oakes increased wage benefits because it felt shewould vote against the Union; that General Manager BillHenrikson granted a cost-of-living increase to employeesto persuade them to refrain from supporting the Union;Henrikson interrogated employees concerning their union220 NLRB No. 28 OKIDATA CORPORATIONsentiments;Henriksontold employees that job applicantswould be screened concerning their union sentiments; Pro-ductionManager Lloyd Francis questioned employeesconcerning their union sentiments; Francis conditioned thereceipt of wage increases on the union sentiments of em-ployees; and President David Nettleton threatened em-ployees withreprisals ifthey supported the Union.B. Sequenceof EventsIn an organizationalcontext, the complaint of the Gen-eral Counselseeks to makemuch out of a relatively mildand lawful reaction by Respondent which,in essence, fallswithin the protective cloak of Section 8(c) of the Act orreflects employer action not falling afoul of Section 8(a)(3)and (1) thereof.The Union commenced an organizational campaignamongRespondent's previously unorganized employees inMay 1974, and a representation petition was filed in Case31-RC-2806 on June 3, 1974, this leading to a Board elec-tion on July 25 wherein, of 20 eligibles, 18 ballots were castwith 8 in favor of the Union, 9 opposed, and I challenged.Objections to the election were filed, these ultimately re-ducedto anallegation that Respondent "threatened andscared workers by captive meetings and individual interro-gations."On or about Thursday, May 9, Lloyd Francis, thenRespondent's production manager, received an employeepetition for a cost-of-living wageincrease.General Manag-erWilliam Henrikson returned to the plant on the follow-ing day from an out-of-town trip. They conferred and de-cided not to grant this. On Monday, May 13, Francisadvised a group of employees on the production floor thatitwould not grant it, but would consider the requests on anindividual basis. There was an immediate adverse reactionon the part of the work force, and various members thereofpromptly advised Francis of their displeasure because ofthe high cost of living in the Santa Barbara area.Henrikson and Francis conferred at length on this prob-lem; according to both, they were not aware of any unionactivities at the time, and Henrikson testified that he firstheard of organizational activities by the Union on May 20.On the evening of May 14, they formulated a plan to raisethe minimumwage and also to grant employees a cost-of-living wageincrease.While it would seem reasonable thatan employer generally learns very early in the game ofunion organizational activities, this does not constitute evi-dence that Respondent did so.The General Counsel next attacks the alleged unlawfulinterrogation of Engineering Aide Pat Kotz. Kotz andHenrikson were friendly and it was common for Kotz toenter the office of Henrikson and talk with him. AccordingtoKotz, he did so on or about May 18, ascertained thatHenrikson had some time to spare, and the following talkensued.Kotz initially testified that Henrikson asked himhow the employees felt about "the Union," why was oneneeded, and how a labor organization could help the em-ployees.Kotz responded that if working conditions wereimproved there would be no need for a labor organization.Kotz later testified that this was a general philosophicdiscussion about labor organizations, what they might do145for the employees, and "maybe my personal feelings to-wards unions in general." According to Kotz, no specificlabor organization was mentioned and he was not queriedas to which employees were for or against union represen-tation.Henrikson allegedly did ask in this conversationhow Kotz "personally felt about unions." According toHenrikson, he learned on or about May 20 of the organiza-tional activities;he promptly telephoned Respondent'scounsel in Philadelphia, Pennsylvania, for instructions andreceived, shortly thereafter, a letter as to what Respondentcould and could not do in this area.Employee Diannha Oakes, received a merit pay increaseof 10 cents per hour in May 1974, because Respondentallegedly opined that she would vote against the Union.This was less than the 15- to 25-cent-per-hour merit in-crease normally granted to employees. According to Re-spondent, this lower increase reflected her poor work atti-tude and it was discussed with her on May 2. Oakespromptly complained to Production Manager Lloyd Fran-cisWho assured her that, if her attitude improved, shewould be reevaluated. Late in June, Oakes' work perfor-mance and attitude had improved and she was awardedthe remainder of the merit increase not previously givenher. Thus, on or about July 1, Oakes was given an addition-al 10-cent-per-hour increase.The General Counsel also contends that Oakes was un-lawfully interrogated by Henrikson. The record disclosesthat Oakes, from time to time, appeared at the office ofHenrikson and volunteered information about the unionactivities of her coworkers. Henrikson uncontrovertedlytestified, and I so find, that he never requested that shedisclose this information because he understood that sucha request would constitute an unfair labor practice.Tied in with the foregoing is the fact that SupervisorDelores Irwin, on one occasion, interrogated three employ-ees concerning their union sympathies. Henrikson learnedthereof; reprimanded Irwin; convened a meeting of em-ployees, according to Oakes; advised them that this was amistake; and stated that the incident would not be repeat-ed.As is readily apparent, he specifically repudiated thisconduct on the part of Irwin. Oakes conceded herein thatshortly after this incident she volunteered to Henriksonthat she was "pro-company" and would ascertain who wasfor or against the Union. Henrikson, according to Oakes,and I so find, flatly directed her not to do so.Shortly before the election, Respondent's president, Da-vid Nettleton, addressed his employees in three separategroups of six to eight and made the same speech to each;all of these meetings were attended by Henrikson. He andNettleton were concerned over the fact that employeeswere milling about, not performing their respective duties,and that production had dropped accordingly. In responseto a question, Nettleton stated the premise that productionhad dropped and that productivity was the key to advance-ment with Respondent. Here as well, I see little to supportto the position of the General Counsel.About 1 week before the election, employee MichaelGalloway, according to Francis, approached Francis andasked if they could discuss a wage increase. Francis re-sponded that an increase was not scheduled at the time andthat Respondent might run afoul of an unfair labor prac- 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice charge if one were given,whichmight well be the case.Indeed,a letter from Respondent's counsel inPhiladelphia,Pennsylvania,advised Francis that no wage increases orother inducements should be provided or offered unlessthey were"part of an established pattern known to theemployees."Francis did not interview Galloway concerning hisunion views or whether he wanted a union in the shop. Hedenied ever suggesting to Galloway that he quit the employof Respondent.There is evidence that,shortly before theelection, Galloway asked Francis if he should quit the em-ploy of Respondent and Francis replied only that Respon-dent would work with Galloway on any problems he had.According to the Charging Party, Francis unsuccessfullytried occasionallyto discussthe Union with Galloway. Therecord is devoid of any evidence that this took place. In-deed,about 2 weeks before the election,in response to acomplaintby Gallowayabout a missingpart,Francis face-tiously suggested that a "shop steward"might assist Gallo-way; this is the only evidence in this area.The General Counsel contends that on or about August1, 1974, Henrikson summoned Galloway to his office. Ac-cording to Henrikson,and I so find,Galloway had claimedthat he was a leadman and should be paid on that scale.Reference was made to an employer-sponsored"pizza par-ty," after the loss of the election by the Union,whereinRespondent's representatives told the assemblage that thepizza party was in appreciation of those employees whovoted against union representation.Henrikson also testi-fied,and I find,that he advised the employees during thepizza party that there would be no reprisals as a result oftheir votes in the election.Henrikson flatly contradictedGalloway, and I so find, denying that he told Gallowaythat Respondent would screen job applicants concerningtheir union sentiments.The General Counsel next attacks the transfer of Gallo-way from the position of chassis assembler to that of ship-ping clerk. The person enjoying the latter position had quitand, in the judgment of Francis, Galloway was the mostqualified person for the post which carried the same rate ofpay. According to Francis, he intended to retain Gallowayin that position only until a suitable and qualified replace-ment was found.The shipping clerk position, and this isnot in issue, makes a cursory inspection of the producedunit and then, absent evidence of product deficiency, pack-ages the unit for shipment to the customer.Simply stated,according to Respondent and I agree,the position of ship-ping clerk entails a high degree of responsibility.Last relied on by the General Counsel is certain conductattributed to Randall Jewell, a production supervisor. Hewas instructed, when hired,that a representation electionhad been decided in favor of Respondent by a narrow mar-gin, was furnished with the letter from Respondent's attor-ney described above, and was told that he would be heldresponsible for what he said, particularly to known unionadherents and specifically including Galloway.Jewell testified,and I agree,that he flatly refused there-after to discussthe Union with Galloway.He also deniedtellingGalloway that Galloway was talking too muchabout the Union, that he was unpopular with Respondent,and that he would not be around 6 months thereafter. It isinteresting to note, as Respondent points out, that in No-vember or December 1974, Galloway asked Jewell to betransferred to the position of inspector, in mid-Decemberthe request was granted, and Galloway then rejected thetransfer.The record further discloses that, by January 1975, theperformanceof Gallowayas a shipping clerk had deterio-rated to a point where,because of attitude or otherwise, hisreplacement was a matter of the first urgency. He was dulyreplaced by one considered the most qualified applicantfor the post;moreover,his replacement was highly recom-mended by a supervisory employee of Respondent.In view of the foregoing considerations, I find that theevidence does not preponderate in favor of the GeneralCounsel and recommend that the complaint be dismissedin its entirety.CONCLUSIONS OF LAW1.Okidata Corporation is an employer whose opera-tions affect commerce within the meaning of Section 2(6)and (7) of the Act.2.United Electrical,Radio & Machine Workers ofAmerica (UE) Local 1421,is a labor organization withinthe meaning of Section2(5) of the Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and(1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The complaint is dismissed in its entirety.I FURTHER RECOMMENDthat the objections to the electioninCase 31-RC-2806 be overruled and that theresultsthereof be duly certified.1 In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec.102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes